Title: From Thomas Jefferson to Wilson Cary Nicholas, 31 December 1783
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


        
          Dear Sir
          Annapolis Dec. 31. 1783.
        
        Just before I left Albemarle a proposition was started for establishing there a grammar school. You were so kind as to tell me you would write me the progress of the proposition: on my part I was to enquire for a tutor. To this I have not been inattentive. I enquired at Princetown of Dr. Witherspoon. But he informed me that that college was but just getting together again, and that no such person could of course be had there. I enquired in Philadelphia for some literary character of the Irish nation in that city. There was none such: and in the course of my enquiries I was informed that learning is but little cultivated there and that few persons have ever  been known to come from that nation as tutors. I concluded on the whole then, if the scheme should be carried on and fixed on so firm a basis as that we might on it’s faith venture to bring a man from his own country, it would be best for me to interest some person in Scotland to engage a good one. From that country we are surest of having sober attentive men. However this must await your information.
        We learn with certainty that a war in Europe is unavoidable. The two empires on one side and the Turks on the other. It is probable France and Prussia will aid the Turks. Gr. Britain is likely to be employed by Ireland. The Dutch are engaging in civil commotions the object of which is the reduction of the powers of the Stadtholder. We have yet but 7. states in Congress, and 9. are requisite to ratify the treaty. As the ratifications should be exchanged in Paris by the 3d of March this gives us great uneasiness. I am with much esteem Dr. Sir Your friend & servt,
        
          Th: Jefferson
        
      